DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 was filed after the mailing date of the Notice of Allowance on 1/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Additionally, none of the provided references teach nor render obvious the claimed invention.  Of the documents provided on the latest IDS, Takahashi et al. (US 2013/0195509, hereinafter “Takahashi”) provides the prior art closest to Applicant’s claimed invention.  However, Takahashi fails to teach “the first portions and the second portions are repeatedly arranged on the bottom surface of the housing in the lengthwise direction” as required by all of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLA J THERRIEN/Primary Examiner, Art Unit 2852